Case: 15-41600      Document: 00513981044         Page: 1    Date Filed: 05/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 15-41600                             FILED
                                  Summary Calendar                        May 5, 2017
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROSBEL FLORES-VERA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-422-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Rosbel Flores-Vera appeals the 84-month sentence imposed by the
district court after his guilty plea conviction for being found in the United
States illegally following a prior conviction for an aggravated felony. Relying
upon Mathis v. United States, 136 S. Ct. 2243 (2016), he argues that the district
court erred by imposing a U.S.S.G. § 2L1.2(b)(1)(A)(ii) enhancement based
upon his prior conviction under Texas Penal Code § 30.02(a)(1).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41600     Document: 00513981044   Page: 2   Date Filed: 05/05/2017


                                No. 15-41600

      We review the district court’s application of the Sentencing Guidelines
de novo. See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir.
2008). We have previously held that § 30.02(a) is divisible under the modified
categorical approach and that a § 30.02(a)(1) conviction supports a
§ 2L1.2(b)(1)(A)(ii) enhancement. United States v. Conde-Castaneda, 753 F.3d
172, 176 (5th Cir. 2014).      Contrary to Flores-Vera’s argument, Conde-
Castaneda remains good law in the wake of Mathis. See United States v. Uribe,
838 F.3d 667, 669-71 (5th Cir. 2016), cert. denied, 2017 WL 661924 (Mar. 20,
2017) (No. 16-7969).
      AFFIRMED.




                                      2